DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 5-7, 11, 15-20 are currently amended.
Claims 4, 13-14 are cancelled.
Claims 8-10 are withdrawn.
Claim 12 is previously presented.
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/29/2022, with respect to rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims under 35 U.S.C. 112(b) have been withdrawn. 
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. 
Argument: Applicant argues that amendment of additional structures beyond amendment of claims 4 and 15 into claim 1 regarding the first injection nozzle and second injection nozzle, heating means is not present in the reference cited in the rejection of claim 1; Humele.  Remarks pp. 7-8.
This is found partly persuasive because the amendment has overcome the previous rejection in view of Humele, but not persuasive because the amendment has necessitated a new grounds of rejection in view of the combinations presented for the amended claims.  Applicant’s amendments have thusly necessitated a new grounds of rejection, and the instant OA can be properly made Final.  

Argument: Applicant argues that the antecedent basis now links the ordering of the recited steps.  Remarks pp. 7.
While this appears to be true, the ordering of steps is recognized by Humele (see [0071] regarding the simultaneous peroxide spray and repeating, then heating, then plasma treatment – subsequent blow molding of [0073] and recognizes that the heating, plasma injection or plasma generating modules can be present in any order – [0027]; [0056]).

Argument: Applicant argues that combinations of hydrogen peroxide and plasma treatment modules were not contemplated by Humele.  Remarks pp. 7.
This is not found persuasive because such module combinations were contemplated by Humele.  Humele [0026] teaches the recited amended subject matter and the following rejection goes into detail on how this is taught – Humele expressly teaches that combinations of the disclosed embodiments were immediately contemplated by the cited prior art reference and therefore making such combination of steps would have been within the level of skill of one of ordinary skill in the art.  See rejection presented below for the independent claim for a full obviousness analysis.  

Argument: Applicant argues that Humele does NOT disclose a first injection nozzle for hydrogen peroxide and a second injection nozzle for plasma.  Remarks pp. 7.
This is not found persuasive because the second injection nozzle as recited in claim 1 is for the reduction of peroxide concentration and is interpreted as merely an outlet rather than for plasma injection.  Furthermore, Humele includes a plasma injection nozzle and a peroxide evacuation outlet as mapped in the rejections that follow below.

Argument:  Applicant argues that Humele discloses either a sterilization module downstream the heating module wherein the sterilization module can be hydrogen peroxide or plasma treatment.  Remarks pp. 7.
This is NOT found persuasive because the present rejection necessitated by amendment is considered by Examiner to be a matter necessitating a change in the grounds of rejection from an anticipation rejection to an obviousness rejection.  The rejection includes use of the teaching of Humele that the combinations of individual embodiments are within the level of skill of one of ordinary skill in the art.  See Humele [0026].
Objections to the Claims
Claim 17 objected to because of the following informalities:  Claim 17 depends from cancelled claim 4.  Examiner has interpreted that claim 17 depends from claim 5 for the purposes of compact prosecution.  
Claim 20 objected to because of the following informalities:  Claim 20 depends from cancelled claim 4.  Examiner has interpreted that claim 20 depends from claim 5 for the purposes of compact prosecution.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	Claim limitations invoked under 35 U.S.C. 112(f) include:
	Regarding claim 4, 13 the heating means is interpreted in accordance with the specification on pp. 3 as an IR heater, laser-type heater, microwave heater, air heater, oven and all obvious equivalents.
	Regarding claim 12, the means recited in the claim regarding the IR heating means, laser-type microwave heating means, and hot air heating means are interpreted in accordance with the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Humele (US 2012/0100238).
	Regarding claim 1, Humele discloses: a treatment process (see blow molding process of title) for a preform of thermoplastic material (see abs- thermoplastics/plastics are disclosed), said treatment process having successively (broadly interpreted as without other non-recited steps in-between) at least the following steps:
	Consisting in treating at least the interior of the preform with H2O2 (see [0049]) with a first injection nozzle (see sterilization nozzle of [0075] – supply path 82 pf [0078]);
	Heating the preform to make it possible for transformation into a container (see heating of abs, heating module of [0048] - IR lamps ([0084] of Humele);
	Treating said preform with plasma ([0060]) in a second injection nozzle (see plasma sterilization module of [0060] – Humele discloses valves 68/76 of [0077] for exiting the peroxide via individual openings 66).  The disclosed treatment step and exiting of Humele necessarily reduces the concentration of hydrogen peroxide in the heated preform.
	Humele does not disclose expressly: an embodiment with a peroxide injection step, downstream heating step and then plasma injection step.
	To mix and match the combinations of embodiments / treatment processes of Humele was art-recognized (see Humele [0026]) and would have yielded predictable results to one of ordinary skill in the art (improved sterilization) and been obvious to try.
	It would have been obvious to one of ordinary skill in the art to select from among the different combinations of design features of Humele in a blow molding process to arrive at the claimed invention before the effective filing date because doing so would have improved the sterilization of the method.
Regarding claim 3, Humele recognizes that there are temperature control modules (see [0026]) and that the heating is above room temperature (heating implies elevated temperature, see abs).
Regarding claim 12, Humele discloses: IR lamps ([0084]).
Regarding claim 15, Humele is silent to but is interpreted as having the plasma positioned so that plasma alone penetrates the interior of the preform (see rotation of [0077] so that plasma alone penetrates interior – no more heat / peroxide is added). 

Claims 2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Humele (US 2012/0100238) and further in view of Berentsveig (CA 2617631).
Regarding claim 2, Humele’s disclosure does not recite that the hydrogen peroxide condenses in a film on the interior of the preform, but necessarily must have decontaminated the preform (see gaseous peroxide of [0071]).
In the same field of endeavor of blow molding of containers as Humele and Applicant’s claims (see title, abs), Berentsveig discloses: wherein the hydrogen peroxide condenses onto the interior surface of the preform (see pp. 12 , ll. 30-36).
To condense the hydrogen peroxide on the interior surfaces of the preform was a suitable design for the sterilization blow molding method and would have allowed for sterilization without pressure reduction (see pp. 3, ll. 15-17), which was desirable in Humele.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the condensation of hydrogen peroxide on the interior surface of the preform of Berentsveig with the blow molding method of Humele to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the sterilization of the article formed without pressure reduction, which was desirable in Humele.
Regarding claim 11, the combination Humele / Berentsveig discloses: wherein the heating of the preform occurs at a determined temperature (most any heating temperature can be a determined temperature) which is higher than the activation temperature of the hydrogen peroxide (any temperature above room temperature is considered higher than the activation temperature of the peroxide since the temperature is not present in the claim and is considered indefinite).

Claims 5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Humele (US 2012/0100238) and further in view of Hijikata (WO 2014/141894).
Regarding claims 5, 17: Humele does not disclose: wherein the plasma is delivered by a nozzle to the interior of the preform alone but since they are separate steps the use of the word alone has been interpreted to mean that no more heat and no more peroxide is added to the system at this step.
In the same field of endeavor of blow molding of articles / bottles as Humele (see title, abs) and Applicant’s claims, Hijikata discloses: wherein plasma interacts with the inside of the bottle formed by the blow molding process as injected through a nozzle ([0006]).
To add the nozzle for injection of the plasma alone from Hijikata to the blow molding method of Humele had the benefit that it improved the capability of the sterilization apparatus overall ([0011]), which was desirable in Humele.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the plasma injection nozzle and step of Hijikata to the blow molding method of Humele to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved capability of the sterilization apparatus overall, which was desirable in Humele.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Humele (US 2012/0100238) and further in view of Hijikata (WO 2014/141894), and Herold (CN 103442985).
Regarding claim 6, the combination Humele / Hijikata does not disclose: wherein the distance of the free end to the preform is between 0.02 – 0.8 cm.
In the same field of endeavor of blow molding of containers as Humele (see title, abs) and Applicant’s claims, Herold discloses: wherein the distance between the outflow nozzle and the outer wall of the preform is between 1.0-20 mm (20 mm is .02 cm – see MPEP 2144.05 regarding the obviousness of similar/approaching/overlapping ranges, amounts and proportions).
The combination Humele / Hijikata necessarily utilized some distance between the free end of the nozzle and the preform.  One of ordinary skill in the art would have looked to other references in the art of blow molding of containers with plasma to find a suitable distance.  To select the plasma outlet to preform gap space distance of Herold in the blow molding process of Humele would have been suitable and modification of an art-recognized variable to yield predictable results to one of ordinary skill in the art before the effective filing date.
Doing so was a simple way to perform reliable sterilization (see Herold), which was desirable in Humele.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the distance between the plasma nozzle and container of Herold with the blow molding method of Humele to arrive at the claimed invention before the effective filing date because doing so was a suitable design for plasma injection, was a simple way to perform reliable sterilization and yielded predictable results to one of ordinary skill in the art before the effective filing date, which was desirable in Humele.
Regarding claim 7, the combination Humele / Hijikata does not disclose: wherein the plasma application time (interpreted as inherent and not a lack of antecedent basis) is less than one second.  The combination Humele / Hijikata necessarily has not plasma treatment application time.  One of ordinary skill in the art would have looked to other references in the art to determine a suitable plasma treatment time for the sterilization blow molding process.
In the same field of endeavor of blow molding methods with sterilization (see title, abs) and Applicant’s claims, Herold discloses: wherein the plasma action time over the inner surface of the preform is ca. 5 milliseconds (see Herold’s translation, stretching rod section).
To select the time of plasma use of Herold in the blow molding method of Humele was a suitable design for the blow molding method and would have yielded predictable results to one of ordinary skill in the art before the effective filing date, which was desirable in Humele.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the plasma treatment time of Herold with the blow molding sterilization method of Humele to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was a suitable design and yielded predictable results to one of ordinary skill in the art before the effective filing date, which was desirable in Humele.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Humele (US 2012/0100238) and further in view of Hijikata (WO 2014/141894).
Regarding claim 16, the combination Humele does not disclose: wherein the plasma is delivered by a nozzle to the interior of the preform alone.
In the same field of endeavor of blow molding of articles / bottles as Humele (see title, abs) and Applicant’s claims, Hijikata discloses: wherein plasma interacts with the inside of the bottle formed by the blow molding process as injected through a nozzle ([0006]).
To add the nozzle for injection of the plasma alone from Hijikata to the blow molding method of Humele had the benefit that it improved the capability of the sterilization apparatus overall ([0011]), which was desirable in Humele.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the plasma injection nozzle and step of Hijikata to the blow molding method of Humele to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved capability of the sterilization apparatus overall, which was desirable in Humele.

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Humele (US 2012/0100238) and further in view of Berentsveig (CA 2617631), and Hijikata (WO 2014/141894).
Regarding claim 18,  the combination Humele / Berentsveig does not disclose: wherein the plasma application time (interpreted as inherent and not a lack of antecedent basis) is less than one second.  The combination Humele / Hijikata necessarily has not plasma treatment application time.  One of ordinary skill in the art would have looked to other references in the art to determine a suitable plasma treatment time for the sterilization blow molding process.
In the same field of endeavor of blow molding methods with sterilization (see title, abs) as Humele, Herold discloses: wherein the plasma action time over the inner surface of the preform is ca. 5 milliseconds (see Herold’s translation, stretching rod section).
To select the time of plasma use of Herold in the blow molding method of Humele was a suitable design for the blow molding method and would have yielded predictable results to one of ordinary skill in the art before the effective filing date, which was desirable in Humele.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the plasma treatment time of Herold with the blow molding sterilization method of Humele to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was a suitable design and yielded predictable results to one of ordinary skill in the art before the effective filing date, which was desirable in Humele.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Humele (US 2012/0100238) and further in view of Herold (CN 103442985).

	Regarding claims 19: Humele does not disclose: wherein the plasma application time (interpreted as inherent and not a lack of antecedent basis) is less than one second.  The combination Humele / Hijikata necessarily has not plasma treatment application time.  One of ordinary skill in the art would have looked to other references in the art to determine a suitable plasma treatment time for the sterilization blow molding process.
In the same field of endeavor of blow molding methods with sterilization (see title, abs) and Applicant’s claims, Herold discloses: wherein the plasma action time over the inner surface of the preform is ca. 5 milliseconds (see Herold’s translation, stretching rod section).
To select the time of plasma use of Herold in the blow molding method of Humele was a suitable design for the blow molding method and would have yielded predictable results to one of ordinary skill in the art before the effective filing date, which was desirable in Humele.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the plasma treatment time of Herold with the blow molding sterilization method of Humele to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was a suitable design and yielded predictable results to one of ordinary skill in the art before the effective filing date, which was desirable in Humele.

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Humele (US 2012/0100238) and further in view of Hijikata (WO 2014/141894), and Herold (CN 103442985).
	Regarding claims 19: Humele does not disclose: wherein the plasma application time (interpreted as inherent and not a lack of antecedent basis) is less than one second.  The combination Humele / Hijikata necessarily has not plasma treatment application time.  One of ordinary skill in the art would have looked to other references in the art to determine a suitable plasma treatment time for the sterilization blow molding process.
In the same field of endeavor of blow molding methods with sterilization (see title, abs) and Applicant’s claims, Herold discloses: wherein the plasma action time over the inner surface of the preform is ca. 5 milliseconds (see Herold’s translation, stretching rod section).
To select the time of plasma use of Herold in the blow molding method of Humele was a suitable design for the blow molding method and would have yielded predictable results to one of ordinary skill in the art before the effective filing date, which was desirable in Humele.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the plasma treatment time of Herold with the blow molding sterilization method of Humele to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was a suitable design and yielded predictable results to one of ordinary skill in the art before the effective filing date, which was desirable in Humele.
Conclusion
Ko (US 7101518) discloses plasma cleaning before heating before peroxide introduction in a blow molding method.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743